Citation Nr: 1000862	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  05-39 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial extraschedular evaluation for 
diabetes mellitus, Type II, with cataracts, impotence, and 
peripheral neuropathy of the upper extremities, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1969 to June 1973, 
to include combat service in Vietnam, with subsequent service 
in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah, granting service 
connection for diabetes mellitus, Type II, with impotence and 
peripheral neuropathy, and assigning a 20 percent disability 
rating, effective June 22, 2004.  

In an April 2006 rating decision, the RO granted service 
connection for bilateral cataracts, secondary to service-
connected diabetes mellitus, with the notation that the 
Veteran's cataracts were noncompensably disabling and thus 
included in the evaluation assigned for his diabetes 
mellitus.  

Pursuant to his request, the Veteran was scheduled to appear 
at an RO hearing in January 2006.  However, on the date of 
the scheduled hearing the Veteran elected to forego his 
scheduled hearing in lieu of an informal conference before a 
Decision Review Officer (DRO).  A written report of that 
conference is of record.

On appeal in November 2008, the Board denied entitlement to 
an initial or staged schedular rating in excess of 20 percent 
for diabetes mellitus, Type II, with residuals involving 
bilateral cataracts, impotence, and peripheral neuropathy of 
the upper extremities, including entitlement to separate, 
compensable schedular ratings for the residual conditions.  
The Board remanded the issue of the Veteran's entitlement to 
an initial extraschedular evaluation for diabetes mellitus 
with residual conditions.






FINDING OF FACT

The preponderance of the competent evidence of record does 
not show that the Veteran's service-connected diabetes 
mellitus, Type II, with cataracts, impotence, and peripheral 
neuropathy of the upper extremities, which is rated 20 
percent on a schedular basis, necessitates frequent 
hospitalizations or results in marked industrial impairment.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent on an extraschedular basis for diabetes mellitus, 
Type II, with cataracts, impotence, and peripheral neuropathy 
of the upper extremities, have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 3.326 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Subsequent to the initial adjudication, the RO provided the 
appellant with notice in January 2009 regarding proof that 
his service-connected diabetes mellitus and residual 
conditions presented such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  March and April 2006 
letters substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence. 

While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a November 2009 supplemental 
statement of the case, following the provision of notice.  
The Veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  He has been 
represented by an accredited service organization throughout 
this appeal.  Under such circumstances, any error with 
respect to the timing of the notice is harmless.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (regarding the 
rule of prejudicial error).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the severity of 
the disabilities, and afforded the Veteran the opportunity to 
give testimony before the Board.  Although the November 2009 
SSOC indicates that the RO sent letters in January and April 
2009 requesting employment records, only the April 2009 
letter requested those documents.  Regardless, the Veteran 
did not respond.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran has not contended 
otherwise.  

Analysis

The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 1996).  Thun v. 
Peake, 22 Vet. App. 111 (2008).

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and it is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Thun, supra.

The Veteran already is service-connected for peripheral 
neuropathy of the bilateral lower extremities and 
hypertension associated with diabetes mellitus type II.  In 
rating decisions dated March and October 2006, respectively, 
the RO denied secondary service connection for a bladder 
condition and TDIU; the Veteran has not filed a NOD with 
respect to these claims.  These issues are not on appeal and 
will not be addressed.

The Veteran was diagnosed with diabetes mellitus in September 
2002 by his primary care physician.  Treatment records 
indicate that the Veteran's diabetes was controlled with diet 
therapy only.  There were no restrictions of activities.

A September 2004 VA diabetes examination report indicates 
that the Veteran reportedly had not been followed by his 
primary care physician since the diagnosis was made.  He also 
reported a three-day hospitalization in either 2002 or 2003 
for a cervical spine problem.  The examiner indicated that a 
diagnosis of diabetes mellitus, Type II, could not be 
documented, and that further studies were necessary

An April 2005 letter from Dr. J.M. states that the doctor had 
been treating the Veteran for diabetes since November 2004.

A June 2005 QTC examination report shows no ketoacidosis or 
hypoglycemic reactions or hospitalizations due to diabetes.  
For treatment, the Veteran took Metformin 500 mg once a day.  
He reported progressive loss of strength and intermittent 
tingling and numbness in his hands, and impotency.  The 
Veteran denied losing any time from work.  Upper extremity 
motor function was normal.  Sensory examination was also 
normal.  The examiner noted that the diabetes had not 
affected the Veteran's eyes, skin, or heart.  There was no 
functional or neurological impairment related to the 
diabetes.    

A statement from the Veteran received October 2005 indicates 
that he was employed as a supervisory immigration and customs 
enforcement agent with the Department of Homeland Security.  
This position required him to qualify with a firearm and 
oversee ongoing investigations.  The Veteran indicated that 
he could no longer sufficiently perform his job duties.  
Specifically, he stated that he often had to leave work 
because of dizziness and could not conduct surveillance or 
make arrests because of numbness in his upper and lower body.  
He also stated that the effects from his diabetes had caused 
his firearm qualification scores to decrease.  The Veteran 
indicated that he had made the decision to retire due to his 
"current conditions" - namely, his diabetes and 
hypertension.

In the December 2005 Form 9, the Veteran stated that he had 
lost his job because of his diabetes and hypertension.

A January 2006 DRO informal conference report contains the 
following statement:  "Worked for immigration for 20+ years.  
Doctor and veteran feel that diabetes was affecting the job . 
. . He retired 3 years early."

A February 2006 VA eye examination report indicates that the 
Veteran complained of hazy vision, glare, halos, and trouble 
seeing at night.  The diagnosis was visually significant 
cataracts in both eyes and diabetes mellitus without diabetic 
retinopathy.  

A February 2006 VA diabetes examination report indicates that 
the Veteran's diabetes was controlled with daily Metformin.  
He complained of intermittent numbness and tingling in his 
hands, occurring 2-3 times a day and lasting for 5-6 minutes.  
However, the numbness was not painful.  The Veteran also 
reported impotence.  He did house work and yard work, which 
included shoveling snow.  He liked to fish, hunt, and cook.  
The Veteran indicated that he had retired from his government 
job as an immigration officer in October 2005 after 27 years.  
The examiner noted that the Veteran appeared "quite 
healthy."  There was no strength or sensory deficit in the 
upper extremities.  Reflexes were 1 to 2+ in the upper 
extremities.  The diagnosis was diabetes mellitus, Type II, 
under reasonable control with Metformin.

The evidence of record, to include reports of QTC and VA 
examinations from June 2005 and February 2006, respectively, 
does not support the Veteran's claim that his service-
connected disability, standing alone, results in marked 
employment impairment.  Here, the 20 percent rating assigned 
for the Veteran's diabetes mellitus with residual conditions 
takes into account loss of time from work, as well as some 
functional impairment.  The Veteran's service-connected 
disability has not required frequent hospitalizations so as 
to affect a pursuit of employment or to render his symptoms 
outside the scope of the schedular criteria.  

Furthermore, the evidence does not show that there has been a 
marked interference with employment.  The June 2005 examiner 
noted that there was no functional impairment related to the 
Veteran's diabetes.  The February 2006 VA diabetes 
examination report notes that the Veteran appeared quite 
healthy.  The examiner did not render an opinion as to 
functional limitations, however, no restrictions on 
activities of daily living were noted.  During the 
examination, the Veteran indicated that he had recently 
retired from his federal immigration job.  It is significant 
that, subsequent to the Board remand requesting additional 
employment records, the Veteran did not submit any additional 
evidence to support his contention that he was forced to 
retire early from his job due to diabetes mellitus and its 
residual conditions.  Specifically, he submitted no records 
pertaining to lost time or sick leave used due to diabetes 
mellitus or its residual conditions and no correspondence 
from an employer or former employer that would verify his 
contentions.  Further, the Veteran told the June 2005 
examiner that he had not lost any time from work because of 
his diabetes.

The preponderance of the evidence does not show that the 
Veteran's service-connected diabetes mellitus with residual 
conditions, by itself, is so severe as to produce marked 
interference with employment or require frequent 
hospitalization; there is no doubt to be resolved; and an 
extraschedular rating is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

ORDER

A rating in excess of 20 percent for diabetes mellitus, Type 
II, with cataracts, impotence, and peripheral neuropathy of 
the upper extremities, on an extraschedular basis, is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


